Name: Council Regulation (EC) No 2744/95 of 27 November 1995 on statistics on the structure and distribution of earnings
 Type: Regulation
 Subject Matter: economic analysis;  personnel management and staff remuneration
 Date Published: nan

 30.11.1995 EN Official Journal of the European Communities L 287/3 COUNCIL REGULATION (EC) No 2744/95 of 27 November 1995 on statistics on the structure and distribution of earnings THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Whereas, in order to carry out the tasks assigned to it, the Commission must be kept informed of the position and trend of earnings in the Member States of the Community with regard, on the one hand, to their variations in terms of the structure of the labour force and, on the other hand, to the distribution of employees according to earnings level; Whereas the development of the Community and the operation of the internal market increase the need for comparable data on the structure of earnings, particularly as a means of analysing the progress of economic and social cohesion and for establishing reliable comparisons between the Member States and the regions of the Community; Whereas the best method of assessing the situation as regards the structure and distribution of earnings is to produce Community statistics of the structure of earnings using harmonized methods and definitions, as was done in 1966, 1972, 1974 and 1978 pursuant to Regulations No 188/64/EECC (1), (EEC) No 2395/71 (2), (EEC) No 178/74 (3), and (EEC) No 495/78 (4) respectively; Whereas, owing to the changes which occur in the structure of the labour force and in the distribution of earnings, particularly as regards economic activities, the results of the earlier surveys are no longer up to date and do not cover all the Member States; Whereas the data currently available for the Member States as a whole supply only averages and are not therefore likely to provide any indication either of the relationship between earnings and the individual characteristics of wage earners (particularly age, sex, professional status, length of service) or of the spread of earnings; Whereas statistical information in this field is available only in certain Member States and valid comparisons cannot therefore be made; whereas the statistics of the structure of earnings must consequently be carried out on the basis of common definitions and harmonized methodologies; Whereas, in accordance with the principle of subsidiarity, the creation of common statistical standards enabling harmonized information to be produced is action which can be effectively undertaken only at Community level; whereas these standards will be implemented in each Member State on the authority of the agencies and institutions appointed to compile official statistics; Whereas, pursuant to Decision 93/464/EEC (5), the production of Community statistics on the structure of earnings is one of the priority actions in the Statistical Programme 1993 to 1997; Whereas it seems appropriate to make provisions for exceptions for certain Member States, in order to take account of particular technical difficulties encountered by such States in the collection of certain types of information, provided that the quality of the statistical information is not affected; Whereas the Statistical Programme Committee established by Decision 89/382/EEC, Euratom (6), has reached a favourable conclusion on the Commission proposal, HAS ADOPTED THIS REGULATION: Article 1 General provisions The Member States and the Commission, within their respective fields of competences, shall produce Community statistics on the structure and distribution of all employees' earnings in the sections of economic activities defined in Article 3. Article 2 Reference period The statistics shall be produced on the basis of statistical information for the financial year of 1995 and for a corresponding representative month, subject to the special provisions mentioned in the Annex. Article 3 Scope The statistics shall cover all activities defined in sections C, D, E, F, G, H, I, J and K of the Classification of Economic Activities in the European Community, hereinafter referred to as NACE Rev. 1 established by Regulation (EEC) No 3037/90 (7), subject to the special provisions mentioned in the Annex to this Regulation. Article 4 Statistical Units Collection of data and compilation of statistics on the structure and distribution of earnings shall be based on any of the statistical units defined in Regulation (EEC) No 696/93 (8) and shall provide information for employees in local units of 10 and more employees classified by size and principal activity. Article 5 Characteristics of the required information Data shall be collected on: 1. the local unit to which the sampled employees are attached, as follows: the region of workplace, size, economic activity classified according to NACE Rev. 1, the form of financial and economic control within the meaning of Commission Directive 80/723/EEC of 25 June 1980 on the transparency of financial relations between Member States and public undertakings (9), and the type of collective pay agreement in force; 2. each employee in the sample, as follows: (a) gross earnings for a complete pay period for the representative month, including the various bonuses regularly paid, additional payments for overtime, shift work, night work, weekend work and commissions; likewise included are remuneration for periods of absence (leave or sickness) entirely paid by the employer and family allowances and other benefits laid down by collective agreements or voluntarily within the local unit; total earnings related to overtime and special payments for shift work, night work or weekend work must be specified separately; (b) annual gross earnings in the relevant financial year, i.e. the gross earnings as defined in 2 (a) referred to an annual basis, plus occasional bonuses (such as holiday bonuses, 13th month and profit sharing); the amount of occasional bonuses must be specified separately; (c) the number of hours paid or the number of hours in a standard working week or month for which payment is made, the number of paid overtime hours in the pay period and the number of holidays, excluding public holidays per year; (d) the sex, age and occupation classified according to the International Standard Classification of Occupations, level of education and training, length of service in the enterprise, working arrangements, i.e. full-time or part-time and type of employment contract. Article 6 Data collection 1. A survey shall be carried out through the appropriate statistical services of the Member States, which shall draw up the appropriate methods for collecting the information. 2. For some characteristics, such a level of education and training, as well as type of employment contract, the Member States are allowed to carry out trailer surveys in a sub-sample of employees drawn on the main survey. 3. Persons required to supply information shall reply to the questions truthfully, completely and within the time limits set. The Member States shall take appropriate measures to avoid any infringement of the obligation to supply the information referred to in Article 5. 4. The survey need not be carried out if the Member States have information from other appropriate sources which is at least equivalent as regards accuracy, quality and timeliness. 5. The Member States shall forward to the Commission (Eurostat) at its request all information, particularly concerning methodologies, needed for the application of this Regulation. Article 7 Representativeness The reliability and comparability on a high quality level shall be attained by the use of sampling sizes allowing that the relative standard error for the variable average gross hourly earnings by section or subsection, where it exists, of NACE Rev. 1 at NUTS 1 level does not exceed 3%. Article 8 Processing of results The statistical services of the Member States shall process the replies to the questions referred to in Article 6 (3) or the information from other sources, as referred to in Article 6 (4), so as to obtain comparable results. Article 9 Forwarding of results The results shall be forwarded within a period of 18 months from the end of the calendar year of the reference period, including data declared confidential by the Member States pursuant to domestic legislation or practice concerning statistical confidentiality, in accordance with the provisions of Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (10). Article 10 Arrangements for implementation The arrangements for implementing this Regulation, in particular:  definitions to be used,  accuracy and quality rules,  the levels of breakdown to be applied to the variables,  the appropriate forms of the transmitted variables, and  the list of tables to be disseminated, shall be laid down in accordance with the procedure set out in Article 11. Article 11 Procedure The Commission shall be assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom, hereinafter referred to as the Committee. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time-limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the EC Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a period of three months from the date of communication. The Council, acting by a qualified majority, may take a different decision within the time-limit referred to in the previous subparagraph. Article 12 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1995. For the Council The President P. SOLBES MIRA (1) OJ No 214, 24. 12. 1964, p. 3634/64. (2) OJ No L 249, 10. 11. 1971, p. 52. (3) OJ No L 21, 25. 1. 1974, p. 2. (4) OJ No L 68, 10. 3. 1978, p. 3. (5) OJ No L 219, 28. 8. 1993, p. 1. (6) OJ No L 181, 28. 6. 1989, p. 47. (7) OJ No L 293, 24. 10. 1990, p.. 1. Regulation as amended by Regulation (EEC) No 761/93 (OJ No L 83, 3. 4. 1993, p. 1). (8) OJ No L 76, 30. 3. 1993, p. 1. (9) OJ No L 195, 29. 7. 1980, p. 35. Directive as last amended by Directive 93/84/EEC (OJ No L 254, 12. 10. 1993, p. 16). (10) OJ No L 151, 15. 6. 1990, p. 1. ANNEX SPECIAL PROVISIONS I. Exceptions to the reference period (Article 2) 1. For France: the financial year of 1994 and a corresponding representative month 2. For Austria: the financial year of 1996 and a corresponding representative month II. Exceptions to the scope of the survey (Article 3) 1. For Germany: sections H, I division 67 of section J and section K 2. For Greece: sections F and K 3. For Ireland: sections I, J and K